                                            Case 3:18-cv-07354-WHA Document 66 Filed 04/24/19 Page 1 of 14




                                   1

                                   2                                     UNITED STATES DISTRICT COURT

                                   3                                    NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5        ALICIA HERNANDEZ, EMMA WHITE,                    Case No.     No. 3:18-cv-07354 WHA
                                            KEITH LINDNER, TROY FRYE,
                                   6                                                          [PROPOSED] STIPULATED
                                            COSZETTA TEAGUE, IESHA BROWN,                     PROTECTIVE ORDER FOR STANDARD
                                   7        RUSSELL and BRENDA SIMONEAUX,                     LITIGATION
                                            JOHN and YVONNE DEMARTINO, ROSE
                                   8        WILSON, TIFFANIE HOOD, GEORGE
                                            and CYNDI FLOYD, and DIANA
                                   9        TREVINO, individually and on behalf of all
                                  10        others similarly situated,

                                  11
                                                          Plaintiffs,
                                  12               v.
Northern District of California
 United States District Court




                                  13

                                  14        WELLS FARGO & COMPANY,
                                            WELLS FARGO BANK, N.A.
                                  15
                                                          Defendants.
                                  16

                                  17

                                  18   1.       PURPOSES AND LIMITATIONS
                                  19            Disclosure and discovery activity in this action are likely to involve production of
                                  20   confidential, proprietary, or private information for which special protection from public disclosure
                                  21   and from use for any purpose other than prosecuting this litigation may be warranted. Accordingly,
                                  22   the parties hereby stipulate to and petition the court to enter the following Stipulated Protective
                                  23   Order. The parties acknowledge that this Order does not confer blanket protections on all disclosures
                                  24   or responses to discovery and that the protection it affords from public disclosure and use extends
                                  25   only to the limited information or items that are entitled to confidential treatment under the
                                  26   applicable legal principles. The parties further acknowledge, as set forth in Section 12.3, below, that
                                  27   this Stipulated Protective Order does not entitle them to file confidential information under seal;
                                  28
          Case 3:18-cv-07354-WHA Document 66 Filed 04/24/19 Page 2 of 14




 1   Civil Local Rule 79-5 sets forth the procedures that must be followed and the standards that will be

 2   applied when a party seeks permission from the court to file material under seal.

 3   2.     DEFINITIONS
            2.1     Challenging Party: a Party or Non-Party that challenges the designation of
 4   information or items under this Order.
 5
             2.2     “CONFIDENTIAL” means and refers to Discovery Material that contains or
 6   reflects confidential, non-public, proprietary, commercially sensitive, and/or private information
     of an individual or entity.
 7
             2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well
 8
     as their support staff).
 9
             2.4     Designating Party: a Party or Non-Party that designates information or items that it
10
     produces in disclosures or in responses to discovery as “CONFIDENTIAL”
11
             2.5     Disclosure or Discovery Material: all items or information, regardless of the medium
12
     or manner in which it is generated, stored, or maintained (including, among other things, testimony,
13
     transcripts, and tangible things), that are produced or generated in disclosures or responses to
14
     discovery in this matter.
15
             2.6     Expert: a person with specialized knowledge or experience in a matter pertinent to
16
     the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a
17
     consultant in this action.
18
             2.7     House Counsel: attorneys who are employees of a party to this action. House
19
     Counsel does not include Outside Counsel of Record or any other outside counsel.
20
             2.8     Non-Party: any natural person, partnership, corporation, association, or other legal
21
     entity not named as a Party to this action.
22
             2.9     Outside Counsel of Record: attorneys who are not employees of a party to this action
23
     but are retained to represent or advise a party to this action and have appeared in this action on
24
     behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.
25
             2.10    Party: any named party to this action, including all of its officers, directors,
26
     employees, consultants, retained experts, and Outside Counsel of Record (and their support staffs).
27
             2.11    Producing Party: a Party or Non-Party that produces Disclosure or Discovery
28
                                                        2
          Case 3:18-cv-07354-WHA Document 66 Filed 04/24/19 Page 3 of 14




 1   Material in this action.

 2           2.12   Professional Vendors: persons or entities that provide litigation support services

 3   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,

 4   storing, or retrieving data in any form or medium) and their employees and subcontractors.

 5           2.13   Protected Material: any Disclosure or Discovery Material that is designated as

 6   “CONFIDENTIAL”

 7           2.14   Receiving Party: a Party that receives Disclosure or Discovery Material from a

 8   Producing Party.

 9   3.      SCOPE

10           The protections conferred by this Stipulation and Order cover not only Protected Material (as

11   defined above), but also (1) any information copied or extracted from Protected Material; (2) all

12   copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

13   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

14   However, the protections conferred by this Stipulation and Order do not cover the following

15   information: (a) any information that is in the public domain at the time of disclosure to a Receiving

16   Party or becomes part of the public domain after its disclosure to a Receiving Party as a result of

17   publication not involving a violation of this Order, including becoming part of the public record

18   through trial or otherwise; and (b) any information known to the Receiving Party prior to the

19   disclosure or obtained by the Receiving Party after the disclosure from a source who obtained the

20   information lawfully and under no obligation of confidentiality to the Designating Party. Any use of

21   Protected Material at trial shall be governed by a separate agreement or order.

22   4.      DURATION

23           Even after final disposition of this litigation, the confidentiality obligations imposed by this

24   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order

25   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and

26   defenses in this action, with or without prejudice; and (2) final judgment herein after the completion

27   and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the

28   time limits for filing any motions or applications for extension of time pursuant to applicable law.
                                                        3
          Case 3:18-cv-07354-WHA Document 66 Filed 04/24/19 Page 4 of 14




 1   5.      DESIGNATING PROTECTED MATERIAL

 2           5.1      Exercise of Restraint and Care in Designating Material for Protection. Each Party or

 3   Non-Party that designates information or items for protection under this Order must take care to

 4   limit any such designation to material that qualifies under the appropriate standards. The Designating

 5   Party must designate for protection only material, documents, items, or oral or written

 6   communications that qualify – so that other portions of the material, documents, items, or

 7   communications for which protection is not warranted are not swept unjustifiably within the ambit of

 8   this Order.

 9           Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown

10   to be clearly unjustified or that have been made for an improper use (e.g., to unnecessarily encumber

11   or retard the case development process or to impose unnecessary expenses and burdens on other

12   Parties) expose the Designating Party to sanctions. The Parties agree that confidentiality

13   designations will be applied on the document level because Defendants’ document review software

14   does not accommodate page-level designations and a page-level review of every document is

15   burdensome and inefficient. Each page of the document will be branded “CONFIDENTIAL” if any

16   portion of the document is Confidential. The Receiving Party can challenge the designation of

17   specific pages in a “CONFIDENTIAL” document using the process outlined in Section 6 below. The

18   Designating Party will comply with reasonable requests to remove the “CONFIDENTIAL”

19   designation on pages that do not contain Confidential information.

20           If it comes to a Designating Party’s attention that information or items that it designated for

21   protection do not qualify for protection, that Designating Party must promptly notify all other Parties

22   that it is withdrawing the mistaken designation.

23           5.2      Manner and Timing of Designations. Except as otherwise provided in this Order

24   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

25   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

26   designated before the material is disclosed or produced.

27           Designation in conformity with this Order requires:

28                 (a) for information in documentary form (e.g., paper or electronic documents, but
                                                        4
          Case 3:18-cv-07354-WHA Document 66 Filed 04/24/19 Page 5 of 14




 1   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party

 2   affix the legend “CONFIDENTIAL” to each page of the document that contains protected material.

 3           A Party or Non-Party that makes original documents or materials available for inspection

 4   need not designate them for protection until after the inspecting Party has indicated which material it

 5   would like copied and produced. During the inspection and before the designation, all of the material

 6   made available for inspection shall be deemed “CONFIDENTIAL” After the inspecting Party has

 7   identified the documents it wants copied and produced, the Producing Party must determine which

 8   documents qualify for protection under this Order. Then, before producing the specified documents,

 9   the Producing Party must affix the “CONFIDENTIAL” legend to each page of the document that

10   contains Protected Material.

11                 (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

12   Designating Party identify on the record, before the close of the deposition, hearing, or other

13   proceeding, all protected testimony.

14                 (c) for information produced in some form other than documentary and for any other

15   tangible items, that the Producing Party affix in a prominent place on the exterior of the container or

16   containers in which the information or item is stored the legend “CONFIDENTIAL.”

17           5.3      Inadvertent Failures to Designate. An inadvertent failure to designate qualified

18   information or items does not, standing alone, waive the Designating Party’s right to secure

19   protection under this Order for such material. Upon timely correction of a designation, the Receiving

20   Party must make reasonable efforts to assure that the material is treated in accordance with the

21   provisions of this Order.

22   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS

23           6.1      Timing of Challenges. Any Party or Non-Party may challenge a designation of

24   confidentiality at any time. A Party does not waive its right to challenge a confidentiality designation

25   by electing not to mount a challenge promptly after the original designation is disclosed.

26           6.2      Meet and Confer. The Challenging Party shall initiate the dispute resolution process

27   by providing written notice of each designation it is challenging and describing the basis for each

28   challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must
                                                          5
       Case 3:18-cv-07354-WHA Document 66 Filed 04/24/19 Page 6 of 14




 1   specifically identify the documents subject to challenge by Bates number and recite that the

 2   challenge to confidentiality is being made in accordance with this specific paragraph of the

 3   Protective Order. The parties shall attempt to resolve each challenge in good faith and must begin

 4   the process by conferring directly (in voice to voice dialogue; other forms of communication are not

 5   sufficient) within 14 days of the date of service of notice. In conferring, the Challenging Party must

 6   explain the basis for its belief that the confidentiality designation was not proper and must give the

 7   Designating Party an opportunity to review the designated material, to reconsider the circumstances,

 8   and, if no change in designation is offered, to explain the basis for the chosen designation. A

 9   Challenging Party may proceed to the next stage of the challenge process only if it has engaged in

10   this meet and confer process first or establishes that the Designating Party is unwilling to participate

11   in the meet and confer process in a timely manner.

12          6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court

13   intervention, the Designating Party shall file and serve a motion to retain confidentiality under Civil

14   Local Rule 7 (and in compliance with Civil Local Rule 79-5, if applicable) within 21 days of the

15   initial notice of challenge or within 14 days of the parties agreeing that the meet and confer process

16   will not resolve their dispute, whichever is earlier. Each such motion must be accompanied by a

17   competent declaration affirming that the movant has complied with the meet and confer

18   requirements imposed in the preceding paragraph. Failure by the Designating Party to make such a

19   motion including the required declaration within 21 days (or 14 days, if applicable) shall

20   automatically waive the confidentiality designation for each challenged designation. In addition, the

21   Challenging Party may file a motion challenging a confidentiality designation at any time if there is

22   good cause for doing so, including a challenge to the designation of a deposition transcript or any

23   portions thereof. Any motion brought pursuant to this provision must be accompanied by a

24   competent declaration affirming that the movant has complied with the meet and confer

25   requirements imposed by the preceding paragraph.

26          The burden of persuasion in any such challenge proceeding shall be on the Designating

27   Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose

28   unnecessary expenses and burdens on other parties) may expose the Challenging Party to sanctions.
                                                       6
          Case 3:18-cv-07354-WHA Document 66 Filed 04/24/19 Page 7 of 14




 1   Unless the Designating Party has waived the confidentiality designation by failing to file a motion to

 2   retain confidentiality as described above, all parties shall continue to afford the material in question

 3   the level of protection to which it is entitled under the Producing Party’s designation until the court

 4   rules on the challenge.

 5   7.      ACCESS TO AND USE OF PROTECTED MATERIAL

 6           7.1        Basic Principles. A Receiving Party may use Protected Material that is disclosed or

 7   produced by another Party or by a Non-Party in connection with this case only for prosecuting,

 8   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to

 9   the categories of persons and under the conditions described in this Order. When the litigation has

10   been terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL

11   DISPOSITION).

12           Protected Material must be stored and maintained by a Receiving Party at a location and in a

13   secure manner that ensures that access is limited to the persons authorized under this Order.

14           7.2        Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by

15   the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

16   information or item designated “CONFIDENTIAL” only to:

17                 (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees

18   of said Outside Counsel of Record to whom it is reasonably necessary to disclose the information for

19   this litigation.

20                 (b) the officers, directors, and employees (including House Counsel) of the Defendants

21   to whom disclosure is reasonably necessary for this litigation and who have signed the

22   “Acknowledgment and Agreement to Be Bound” (Exhibit A);

23                 (c) Named Plaintiffs who have signed the “Acknowledgment and Agreement to Be

24   Bound” that is attached hereto as Exhibit A;

25                 (d) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

26   reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement

27   to Be Bound” (Exhibit A);

28                 (e) the court and its personnel;
                                                         7
          Case 3:18-cv-07354-WHA Document 66 Filed 04/24/19 Page 8 of 14




 1              (f) court reporters and their staff and Professional Vendors to whom disclosure is

 2   reasonably necessary for this litigation;

 3              (g) Professional jury or trial consultants and mock jurors to whom disclosure is

 4   reasonably necessary for this litigation and who have signed the “Acknowledgment and

 5   Agreement to Be Bound” (Exhibit A);

 6              (h) during their depositions, witnesses (who do not otherwise fit (i) below), in the action

 7   to whom disclosure is reasonably necessary and who have signed the “Acknowledgment and

 8   Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered

 9   by the court. Pages of transcribed deposition testimony or exhibits to depositions that reveal

10   Protected Material must be separately bound by the court reporter and may not be disclosed to

11   anyone except as permitted under this Stipulated Protective Order.

12              (i) the author or recipient of a document containing the information or a custodian or

13   other person who otherwise possessed or knew the information.

14   8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

15           LITIGATION

16           If a Party is served with a subpoena or a court order issued in other litigation that compels

17   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that Party

18   must:

19              (a) promptly notify in writing the Designating Party. Such notification shall include a

20   copy of the subpoena or court order;

21              (b) promptly notify in writing the party who caused the subpoena or order to issue in the

22   other litigation that some or all of the material covered by the subpoena or order is subject to this

23   Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and

24              (c) cooperate with respect to all reasonable procedures sought to be pursued by the

25   Designating Party whose Protected Material may be affected.

26           If the Designating Party timely seeks a protective order, the Party served with the subpoena

27   or court order shall not produce any information designated in this action as “CONFIDENTIAL”

28   before a determination by the court from which the subpoena or order issued, unless the Party has
                                                        8
          Case 3:18-cv-07354-WHA Document 66 Filed 04/24/19 Page 9 of 14




 1   obtained the Designating Party’s permission. The Designating Party shall bear the burden and

 2   expense of seeking protection in that court of its confidential material – and nothing in these

 3   provisions should be construed as authorizing or encouraging a Receiving Party in this action to

 4   disobey a lawful directive from another court.

 5   9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

 6           LITIGATION

 7              (a) The terms of this Order are applicable to information produced by a Non-Party in this

 8   action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in

 9   connection with this litigation is protected by the remedies and relief provided by this Order.

10   Nothing in these provisions should be construed as prohibiting a Non-Party from seeking additional

11   protections.

12              (b) In the event that a Party is required, by a valid discovery request, to produce a Non-

13   Party’s confidential information in its possession, and the Party is subject to an agreement with the

14   Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

15                  (1) promptly notify in writing the Requesting Party and the Non-Party that some or

16   all of the information requested is subject to a confidentiality agreement with a Non-Party;

17                  (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order in

18   this litigation, the relevant discovery request(s), and a reasonably specific description of the

19   information requested; and

20                  (3) make the information requested available for inspection by the Non-Party.

21              (c) If the Non-Party fails to object or seek a protective order from this court within 14

22   days of receiving the notice and accompanying information, the Receiving Party may produce the

23   Non-Party’s confidential information responsive to the discovery request. If the Non-Party timely

24   seeks a protective order, the Receiving Party shall not produce any information in its possession or

25   control that is subject to the confidentiality agreement with the Non-Party before a determination by

26   the court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense of

27   seeking protection in this court of its Protected Material.

28
                                                        9
       Case 3:18-cv-07354-WHA Document 66 Filed 04/24/19 Page 10 of 14




 1   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

 2          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

 3   Material to any person or in any circumstance not authorized under this Stipulated Protective Order,

 4   the Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized

 5   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material, (c)

 6   inform the person or persons to whom unauthorized disclosures were made of all the terms of this

 7   Order, and (d) request such person or persons to execute the “Acknowledgment and Agreement to

 8   Be Bound” that is attached hereto as Exhibit A.

 9   11.    PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED MATERIAL

10          The production of documents (including both paper documents and electronically stored

11   information) subject to protection by the attorney-client, the Bank Examination privilege and/or

12   protected by the work-product, joint defense or other similar doctrine, or by another legal privilege

13   protecting information from discovery, shall not constitute a waiver of any privilege or other

14   protection, provided that the Producing Party notifies the receiving party, in writing, of the

15   production after its discovery of the same.

16          11.1    If the Producing Party notifies the Receiving Party after discovery that privileged

17   materials (hereinafter referred to as the “Identified Materials”) have been produced, the Identified

18   Materials and all copies of those materials shall be returned to the Producing Party or destroyed or

19   deleted, on request of the producing party. If the Receiving Party has any notes or other work

20   product reflecting the contents of the Identified Materials, the Receiving Party will not review or

21   use those materials unless a court later designates the Identified Materials as not privileged or

22   protected.

23          11.2    The Identified Materials shall be deleted from any systems used to house the

24   documents, including document review databases, e-rooms and any other location that stores the

25   documents. The Receiving Party may make no use of the Identified Materials during any aspect

26   of this matter or any other matter, including in depositions or at trial, unless the documents are

27   later designated by a court as not privileged or protected.

28          11.3    The contents of the Identified Materials shall not be disclosed to anyone who was
                                                        10
       Case 3:18-cv-07354-WHA Document 66 Filed 04/24/19 Page 11 of 14




 1   not already aware of the contents of them before the notice was made.

 2          11.4    If any Receiving Party is in receipt of a document from a Producing Party that the

 3   Receiving Party has reason to believe is privileged, the Receiving Party shall in good faith take

 4   reasonable steps to promptly notify the Producing Party of the production of that document so that

 5   the producing party may make a determination of whether it wishes to have the documents

 6   returned or destroyed pursuant to this Stipulated Protective Order.

 7          11.5    The Party returning the Identified Materials may move the Court for an order

 8   compelling production of some or all of the material returned or destroyed, but the basis for such a

 9   motion may not be the fact or circumstances of the production.

10          11.6    The Parties agree that this Order is an Order entered under Rule 502(d) of the

11   Federal Rules of Evidence and thus the disclosure of Identified Materials is not a waiver of the

12   privilege in any other federal or state proceeding.

13          11.7    This stipulated agreement set forth in this section and its subparts does not

14   constitute a concession by any Party that any documents are subject to protection by the attorney-

15   client privilege, the work product doctrine, or any other potentially applicable privilege or

16   doctrine. This agreement also is not intended to waive or limit in any way any Party’s right to

17   contest any privilege claims that may be asserted with respect to any of the documents produced

18   except to the extent stated in the agreement.

19   12.    MISCELLANEOUS

20          12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to seek

21   its modification by the court in the future.

22          12.2    Right to Assert Other Objections. By stipulating to the entry of this Protective Order

23   no Party waives any right it otherwise would have to object to disclosing or producing any

24   information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no

25   Party waives any right to object on any ground to use in evidence of any of the material covered by

26   this Protective Order.

27          12.3    Filing Protected Material. Without written permission from the Designating Party or a

28   court order secured after appropriate notice to all interested persons, a Party may not file in the
                                                       11
       Case 3:18-cv-07354-WHA Document 66 Filed 04/24/19 Page 12 of 14




 1   public record in this action any Protected Material. A Party that seeks to file under seal any Protected

 2   Material must comply with Civil Local Rule 79-5. Protected Material may only be filed under seal

 3   pursuant to a court order authorizing the sealing of the specific Protected Material at issue. Pursuant

 4   to Civil Local Rule 79-5, a sealing order will issue only upon a request establishing that the

 5   Protected Material at issue is privileged, protectable as a trade secret, or otherwise entitled to

 6   protection under the law. If a Receiving Party's request to file Protected Material under seal pursuant

 7   to Civil Local Rule 79-5(d) is denied by the court, then the Receiving Party may file the information

 8   in the public record pursuant to Civil Local Rule 79-5(e) unless otherwise instructed by the court.

 9   13.    FINAL DISPOSITION

10          Within 60 days after the final disposition of this action, as defined in paragraph 4, each

11   Receiving Party must return all Protected Material to the Producing Party or destroy such material.

12   As used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

13   summaries, and any other format reproducing or capturing any of the Protected Material. Whether

14   the Protected Material is returned or destroyed, the Receiving Party must submit a written

15   certification to the Producing Party (and, if not the same person or entity, to the Designating Party)

16   by the 60 day deadline that (1) identifies (by category, where appropriate) all the Protected Material

17   that was returned or destroyed and (2) affirms that the Receiving Party has not retained any copies,

18   abstracts, compilations, summaries or any other format reproducing or capturing any of the Protected

19   Material. Notwithstanding this provision, Counsel are entitled to retain an archival copy of all

20   pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,

21   correspondence, deposition and trial exhibits, expert reports, attorney work product, and consultant

22   and expert work product, even if such materials contain Protected Material. Any such archival copies

23   that contain or constitute Protected Material remain subject to this Protective Order as set forth in

24   Section 4 (DURATION).

25   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

26

27

28
                                                        12
      Case 3:18-cv-07354-WHA Document 66 Filed 04/24/19 Page 13 of 14




 1   DATED: _April 24, 2019_____________     _/s/ Ashlea G. Schwarz_________________
                                                  Attorneys for Plaintiff
 2

 3

 4   DATED: _April 24, 2019_____________     _/s/ Laura Campoli______________________
                                                  Attorneys for Defendants
 5

 6

 7   PURSUANT TO STIPULATION, IT IS SO ORDERED.

 8

 9   DATED: ________________________       _____________________________________
                                                United States District/Magistrate Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                13
       Case 3:18-cv-07354-WHA Document 66 Filed 04/24/19 Page 14 of 14




 1                                                 EXHIBIT A

 2                      ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3   I, _____________________________ [print or type full name], of _________________ [print or

 4   type full address], declare under penalty of perjury that I have read in its entirety and understand the

 5   Stipulated Protective Order that was issued by the United States District Court for the Northern

 6   District of California on [date] in the case of ___________ [insert formal name of the case and the

 7   number and initials assigned to it by the court]. I agree to comply with and to be bound by all the

 8   terms of this Stipulated Protective Order and I understand and acknowledge that failure to so comply

 9   could expose me to sanctions and punishment in the nature of contempt. I solemnly promise that I

10   will not disclose in any manner any information or item that is subject to this Stipulated Protective

11   Order to any person or entity except in strict compliance with the provisions of this Order.

12   I further agree to submit to the jurisdiction of the United States District Court for the Northern

13   District of California for the purpose of enforcing the terms of this Stipulated Protective Order, even

14   if such enforcement proceedings occur after termination of this action.

15   I hereby appoint __________________________ [print or type full name] of

16   _______________________________________ [print or type full address and telephone number] as

17   my California agent for service of process in connection with this action or any proceedings related

18   to enforcement of this Stipulated Protective Order.

19

20   Date: ______________________________________

21   City and State where sworn and signed: _________________________________

22

23   Printed name: _______________________________

24

25   Signature: __________________________________

26

27

28
                                                       14
